_____________

                                No. 96-2852MN
                                _____________

Darlow T. Madge; Brian A.           *
Madge; Lynne Leger,                 *
                                    *
                 Appellants,        *
                                    *
      v.                            *
                                    *   Appeal from the United States
David Lee Lillehaug; Janet Reno;*   District Court for the District
Paul A. Magnuson; James M.          *   of Minnesota.
Rosenbaum; David S. Doty;           *
Richard H. Kyle; Michael J.         *             [UNPUBLISHED]
Davis; Donald D. Alsop; Harry       *
H. MacLaughlin; Robert G.           *
Renner; Earl R. Larson; West        *
Publishing Company,                 *
                                    *
                 Appellees.         *
                              _____________

                        Submitted:   December 26, 1996

                          Filed: January 6, 1997
                                _____________

Before FAGG, WOLLMAN, and MURPHY, District Judges.
                              _____________


PER CURIAM.


     Darlow T. Madge, Brian A. Madge, and Lynne Leger appeal the district
court's order dismissing their action.     We conclude the district court's
decision is clearly correct.    Assuming but not deciding that appellants'
claim against the legal publishing company presents an actual controversy,
the appellants lack standing to raise the claim.   We affirm.   See 8th Cir.
R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.